Citation Nr: 1207152	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-34 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from May 5, 1968 to July 18, 1968.
 
This matter before the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that declined to reopen the claim for service connection for a low back disability based on the lack of new and material evidence.

In a January 2010 decision, the Board reopened and denied the claim for service connection for a low back disability on the merits. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2011 order, the Court granted a Joint Motion for Remand (JMR) to vacate the part of the Board's decision that denied service connection for a low back disability and remanded this matter to the Board for action consistent with the terms of the Joint Motion. 

In January 2012, the Veteran, through his attorney, submitted additional evidence along with a written waiver of initial consideration by the Agency of Original Jurisdiction (AOJ). 

The issue of whether there was clear and unmistakable error (CUE) in a February 2006 Board decision that declined to reopen a claim for improved pension benefits based upon 90 or more days of wartime service been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In the JMR, the parties agreed that a remand was required because the Board erred in its January 2010 decision by not considering lay testimony favorable to the appellant and by not providing an adequate statement of reasons or bases regarding whether testimony provided during a hearing before the undersigned, during an April 2009 Board hearing, invoked the "hearing officers'" duty to suggest the submission of favorable evidence.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board notes that during January 2003 and October 2004 hearings, the DRO failed to suggest that the Veteran submit a letter from the Inspector General indicating that he be medically discharged from service because of an aggravated condition.  During both DRO hearings, the Veteran provided testimony indicating that this letter existed and was the basis for his discharge from service.  During the April 2009 Board hearing before the undersigned, the Veteran also provided testimony regarding the existence of a letter from the Inspector General, as described above. 

The Board points out that effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  Specifically, the final rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  Rather, Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H (2011).  Thus, the duties imposed by Bryant are no longer applicable to Board hearings. 

In any event, however, the Board acknowledges that the JMR requires a remand for the Veteran to be informed that he should obtain and submit to VA any evidence which shows he was medically discharged from service because of an aggravated condition or that a pre-existing condition was aggravated by military service.  Specifically, the Veteran should be requested to submit a copy of the Inspector General's letter that he has consistently identified during DRO hearings and as discussed in the Joint Motion.  
 
A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  VAOGCPREC 3-03. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).


As noted above, the Veteran served on active duty from May 5, 1968 to July 18, 1968.  The Veteran was not medically examined prior to, or at the time of his entry onto active duty.  However, the Veteran has admitted that he injured his back in a job-related injury in 1967, prior to active service.  On May 8, 1968, the Veteran was seen for complaints of low back pain.  In June 1968, the Veteran was provided a physical examination and x-ray, whereupon he was found to be fit for duty and it was reported that no organic disease had been found in connection with the Veteran's complaints of back pain.  On July 5, 1968, X-rays were normal and a military orthopedist stated that he was unable to substantiate any element of disease in the back.

In a January 2003 letter from the Veteran's private physician, S.K., M.D., she stated that the Veteran's back problem was as likely to/or more than likely aggravated by his time in the service, i.e. basic training, carrying a rifle, heavy loaded back pack, road marches, hand to hand combat training, and so forth as per the Veteran's statement from when he began seeing her in March 1999.  In March 2003, a VA examiner opined that it was more likely than not that the Veteran had a preexisting back condition.  In December 2007, another VA examiner opined that it was unlikely that there was any aggravation of the Veteran's preexisting back injury.  These opinions are not dispositive, because they do not use the standard incorporated in the law.  The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003. 

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Veteran must be afforded an additional VA examination and opinion, that address whether clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). 

Also while on remand, any outstanding VA treatment records should be obtained.  In this regard, the Board notes that the most recent VA outpatient treatment records are dated in October 2008.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).  As such, while on remand, any outstanding VA medical treatment records dated from October 2008 to the present shall be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran and his attorney to provide sufficient information, and, if necessary, authorization, to enable VA to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a low back disability.  Specifically request that the Veteran clearly identify and provide the VA with authorization to obtain the Inspector General's letter that he has consistently referred to during DRO hearings and as discussed in the Joint Motion.  If, in the alternative, the Veteran wants to obtain and submit these records, he may do so.  

Invite the Veteran to submit all additional pertinent evidence in his possession that indicates that his pre-existing back disability was aggravated by his military service and/or that he was discharged from service because of an aggravated condition, and explain the types of evidence that is his ultimate responsibility to submit. 

To the extent that records are sought but not obtained, the claims file should contain documentation of the efforts. Moreover, the Veteran and his attorney should be informed of the inability to obtain records pursuant to applicable regulations. 

2.  Contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from October 2008 to the present.  All records obtained should be associated with the Veteran's claims file.

3.  After completion of the above, schedule the Veteran for a VA spine examination to determine the nature, extent, onset and etiology of any back disorder found to be present.  All studies deemed necessary by the examiner shall be performed, and all findings reported in detail.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  The examiner is directed to opine as to the following questions: 

(A) Did the Veteran's back disorder clearly and unmistakably exist prior to his entry into service? 

(B) If the Veteran's back disorder clearly and unmistakably existed prior to his entry into service, is there clear and unmistakable evidence that his back disorder did not increase in severity during service? 

(C) If the Veteran's back disorder underwent an increase in disability during service, was the increase in disability beyond the natural progress of the disease? 

(D) If the Veteran's back disorder did not clearly and unmistakably exist prior to service and if there is no clear and unmistakable evidence demonstrating that the Veteran's back disability did not increase in severity during service, did any currently diagnosed back disorder found on examination have its onset during service?  Or, is any currently diagnosed back disorder found to be related to any event of service?  

In offering each of these opinions, the examiner must specifically acknowledge and consider the competent lay evidence of the Veteran as to the onset and continuity of back symptoms since service.  In addition, the examiner is requested to reconcile the medical opinions of record, to include a January 2003 private medical opinion from S.K., M.D., and March 2003 and December 2007 VA opinions.

A complete rationale for all opinions expressed should be provided. 

4.  Upon completion of the above and any other development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case (SOC) in November 2008.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental SOC (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



